DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A (FIGS. 6A-6C) in the reply filed on December 3, 2021 is acknowledged.
Claims 10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2009/0015985 to Togashi in view of US Publication 2009/0086403 to Lee et al. (hereinafter Lee).
Claim 1
Togashi (FIG. 1-5) discloses a mounting structure of a multilayer ceramic capacitor, the mounting structure comprising: 
a multilayer ceramic capacitor (C1); and
a mounting substrate (FIG. 5) on which the multilayer ceramic capacitor (C1) is mounted; wherein
the multilayer ceramic capacitor (C1) includes: 
	a laminate that includes a plurality of dielectric layers (9) and a plurality of internal electrodes (10, 20) laminated alternately, and includes a first main surface (2) and a second main surface (3) opposing each other in a lamination direction, a first end surface (4) and a second end surface (5) opposing each other in a length direction orthogonal or substantially orthogonal to the lamination direction, and a first side surface (6) and a second side surface (7) opposing each other in a width direction orthogonal or substantially orthogonal to the lamination direction and the length direction; and 
	a first external electrode (30), a second external electrode (34), and a third external electrode (32) provided on a surface of the laminate;
the plurality of internal electrodes include a first internal electrode (10a) connected to the first external electrode (30) and the second external electrode (34), a second internal electrode (10b) connected to the second external electrode (34), and a third internal electrode (20) connected to the third external electrode (32);
the laminate includes a first laminate portion in which the first internal electrode (10a) and the third internal electrode (20) are alternately laminated (see FIG. 3, paragraph 32, 43, 53), and a second laminate portion in which the second internal electrode (10b) and the third internal electrode (20) are alternately laminated (see FIG. 3, paragraph 32, 43, 53)(N.B., the claim limitation “includes a… portion in 
the first external electrode (30) and the third external electrode (32) are bonded to the mounting substrate (FIG. 5);
current is not directly supplied to the second external electrode (34) from the mounting substrate (paragraph 43), as recited in claim 1.
Togashi does not expressly disclose a fourth external electrode provided on a surface of the laminate; a third internal electrode connected to the third external electrode and the fourth external electrode; the fourth external electrode is bonded to the mounting substrate, as recited in claim 1 (as the device of Togashi has three terminals).
Lee (FIG. 25-27) teaches a mounting structure of a multilayer ceramic capacitor, the mounting structure comprising: a multilayer ceramic capacitor (180); and a mounting substrate (paragraph 192) on which the multilayer ceramic capacitor (180) is mounted; wherein the multilayer ceramic capacitor (180) includes: a laminate that includes a plurality of dielectric layers (181’) and a plurality of internal electrodes (182-185b) laminated alternately, and includes a first main surface and a second main surface opposing each other in a lamination direction, a first end surface and a second end surface opposing each other in a length direction orthogonal or substantially orthogonal to the lamination direction, and a first side surface and a second side surface opposing each other in a width direction orthogonal or 
the first external electrode (189a), the third external electrode (188a), and the fourth external electrode (188b) are bonded to the mounting substrate (paragraph 192); current is not directly supplied to the second external electrode (189b) from the mounting substrate (paragraph 192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Togashi to modify Togashi to utilize the four terminal arrangement taught by Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for horizontal symmetry, allowing the mounting surface to be selected freely (Lee paragraph 195) unlike the three terminal arrangement of Togashi.
Claim 2
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 1, wherein the lamination direction is parallel or substantially parallel to a mounting surface (Togashi FIG. 5; Lee FIG. 25).
Claim 3
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 1, wherein the second laminate portion (Togashi FIG. 3: 10b with 20) is sandwiched between portions of the first laminate portion (FIG. 3 with 10a and 20; paragraph 32, 43, 53).
Claim 4
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 1, wherein
among the first laminate portion (Togashi FIG. 3 with 10a and 20) and the second laminate portion (FIG. 3: 10b with 20), the first laminate portion is disposed closest to a first main surface side of the laminate (FIG. 3) and the first laminate portion is disposed closest to a second main surface side of the laminate (FIG. 3); and 
the second laminate portion (FIG. 3: 10b with 20) is sandwiched between the first laminate portion closest to the first main surface side of the laminate and the first laminate portion closest to the second main surface side of the laminate (FIG. 3).
Claim 5
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 1, wherein three or more layers of the second internal electrode (Togashi FIG. 3: 10b) and the third internal electrode (20) are alternately laminated in the second laminate portion (FIG. 3, paragraph 32, 43, 53).
Claim 7
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 1, wherein the laminate includes an outer layer portion located on a first main surface side of the laminate between the first main surface and one of the plurality of internal electrodes (Togashi FIG. 3).
Claim 8
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 1, wherein the first external electrode, the second external electrode, the third external electrode, and the fourth external electrode each include a base electrode layer and a plating layer (Togashi paragraph 42).
Claim 11
Togashi (FIG. 1-5) discloses a mounting structure of a multilayer ceramic capacitor, the mounting structure comprising:
a multilayer ceramic capacitor (C1); and 
a mounting substrate (FIG. 5) on which the multilayer ceramic capacitor (C1) is mounted;
 wherein the multilayer ceramic capacitor (C1) includes: 
	a laminate that includes a plurality of dielectric layers (9) and a plurality of internal electrodes (10, 20) laminated alternately, and includes a first main surface (2) and a second main surface (3) opposing each other in a lamination direction, a first end surface (4) and a second end surface (5) opposing each other in a length direction orthogonal or substantially orthogonal to the lamination direction, and a first side surface (6) and a second side surface (7) opposing each other in a width direction orthogonal or substantially orthogonal to the lamination direction and the length direction; and 
	a first external electrode (30), a second external electrode (34), and a third external electrode (32) provided on a surface of the laminate;
the plurality of internal electrodes include a first internal electrode (10a) connected to the first external electrode (30) and the second external electrode (34), a second internal electrode (10b) connected to the second external electrode (34), and a third internal electrode (2) connected to the third external electrode (32);
 the laminate includes a first laminate portion in which the first internal electrode (10a) and the third internal electrode (20) are alternately laminated (see FIG. 3, paragraph 32, 43, 53), and a second laminate portion in which the second internal electrode (10b) and the third internal electrode (20) are alternately laminated (see FIG. 3, paragraph 32, 43, 53)(N.B., the claim limitation “includes a… portion in which the [first/second] internal electrode and the third internal electrode are alternately laminated” 
 the first external electrode (30) and the third external electrode (32) are bonded to the mounting substrate (FIG. 5);
 the second external electrode (34) is not bonded to the mounting substrate (FIG. 5, paragraph 43), as recited in claim 11.
Togashi does not expressly disclose a fourth external electrode provided on a surface of the laminate; a third internal electrode connected to the third external electrode and the fourth external electrode; the fourth external electrode is bonded to the mounting substrate, as recited in claim 11 (as the device of Togashi has three terminals). 
Lee (FIG. 25-27) teaches a mounting structure of a multilayer ceramic capacitor, the mounting structure comprising: a multilayer ceramic capacitor (180); and a mounting substrate (paragraph 192) on which the multilayer ceramic capacitor (180) is mounted; wherein the multilayer ceramic capacitor (180) includes: a laminate that includes a plurality of dielectric layers (181’) and a plurality of internal electrodes (182-185b) laminated alternately, and includes a first main surface and a second main surface opposing each other in a lamination direction, a first end surface and a second end surface opposing each other in a length direction orthogonal or substantially orthogonal to the lamination direction, and a first side surface and a second side surface opposing each other in a width direction orthogonal or substantially orthogonal to the lamination direction and the length direction; and a first external 
the first external electrode (189a), the third external electrode (188a), and the fourth external electrode (188b) are bonded to the mounting substrate (paragraph 192); the second external electrode (189b) is not bonded to the mounting substrate (paragraph 192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Togashi to modify Togashi to utilize the four terminal arrangement taught by Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for horizontal symmetry, allowing the mounting surface to be selected freely (Lee paragraph 195) unlike the three terminal arrangement of Togashi.
Claim 12
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 11, wherein the lamination direction is parallel or substantially parallel to a mounting surface (Togashi FIG. 5; Lee FIG. 25).
Claim 13
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 11, wherein the second laminate portion (Togashi FIG. 3: 10b with 20) is sandwiched between portions of the first laminate portion (FIG. 3 with 10a and 20; paragraph 32, 43, 53).
Claim 14

among the first laminate portion (Togashi FIG. 3 with 10a and 20) and the second laminate portion (FIG. 3: 10b with 20), the first laminate portion is disposed closest to a first main surface side of the laminate (FIG. 3) and the first laminate portion is disposed closest to a second main surface side of the laminate (FIG. 3); and 
the second laminate portion (FIG. 3: 10b with 20) is sandwiched between the first laminate portion closest to the first main surface side of the laminate and the first laminate portion closest to the second main surface side of the laminate (FIG. 3).
Claim 15
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 11, wherein three or more layers of the second internal electrode (Togashi FIG. 3: 10b) and the third internal electrode (20) are alternately laminated in the second laminate portion (FIG. 3, paragraph 32, 43, 53).
Claim 17
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 11, wherein the laminate includes an outer layer portion located on a first main surface side of the laminate between the first main surface and one of the plurality of internal electrodes (Togashi FIG. 3).
Claim 18
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 11, wherein the first external electrode, the second external electrode, the third external electrode, and the fourth external electrode each include a base electrode layer and a plating layer (Togashi paragraph 42).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi with Lee in view of US Publication 2013/0208398 to Tanaka et al. (hereinafter Tanaka).
Claim 6
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 1, as shown above.
Togashi does not expressly disclose wherein an average thickness of the plurality of the dielectric layers is about 0.3 μm or more and about 50 μm or less, as recited in claim 6.
Tanaka (paragraph 41) teaches wherein an average thickness of a plurality of dielectric layers is about 0.3 μm or more and about 50 μm or less (paragraph 41: “about 0.3 μm to about 3 μm”, which overlaps the claimed range; see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Togashi with Lee to utilize the thickness of dielectric layers taught by Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding a ceramic sheet that is too thin and difficult to handle or one that is too thick and reduces electrostatic capacity of the multilayer capacitor (Tanaka paragraph 41).
Claim 16
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 11, as shown above.
Togashi does not expressly disclose wherein an average thickness of the plurality of the dielectric layers is about 0.3 μm or more and about 50 μm or less, as recited in claim 16.
Tanaka (paragraph 41) teaches wherein an average thickness of a plurality of dielectric layers is about 0.3 μm or more and about 50 μm or less (paragraph 41: “about 0.3 μm to about 3 μm”, which overlaps the claimed range; see MPEP 2144.05).
.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi with Lee in view of US Publication 2018/0350521 to Oh et al. (hereinafter Oh).
Claim 9
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 1, wherein 
the first internal electrode (Togashi 10a as modified by Lee FIG. 26: 183, as above) is cross-shaped or substantially cross-shaped;
 the second internal electrode (Togashi 10b; see also Lee FIG. 27: 185a-b) is T-shaped or substantially T-shaped, as recited in claim 9.
Togashi does not expressly disclose the third internal electrode is rectangular or substantially rectangular, as recited in claim 9 (see Lee FIG. 26: 182 which is, arguendo, not substantially rectangular).
Oh (FIG. 7A-C) teaches a first internal electrode (123) is cross-shaped or substantially cross-shaped;
a second internal electrode (122) is T-shaped or substantially T-shaped; and 
a third internal electrode (121) is rectangular or substantially rectangular.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Oh with Togashi with Lee to utilize the electrode 
Claim 19
Togashi with Lee teaches the mounting structure of a multilayer ceramic capacitor according to claim 11, wherein 
the first internal electrode (Togashi 10a as modified by Lee FIG. 26: 183, as above) is cross-shaped or substantially cross-shaped;
 the second internal electrode (Togashi 10b; see also Lee FIG. 27: 185a-b) is T-shaped or substantially T-shaped, as recited in claim 19.
Togashi does not expressly disclose the third internal electrode is rectangular or substantially rectangular, as recited in claim 19 (see Lee FIG. 26: 182 which is, arguendo, not substantially rectangular).
Oh (FIG. 7A-C) teaches a first internal electrode (123) is cross-shaped or substantially cross-shaped;
a second internal electrode (122) is T-shaped or substantially T-shaped; and 
a third internal electrode (121) is rectangular or substantially rectangular.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Oh with Togashi with Lee to utilize the electrode arrangements of Oh with the teachings of Togashi with Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding excess dummy patterns during formation of the dielectric layers .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5450278 (see, e.g., FIG. 7-8); US 20090086406 (see, e.g., FIG. 7-8); and US 20150014036 (see, e.g., FIG. 3A-B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087.
The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848